  Case 20-04009-elm Doc 7 Filed 03/24/20            Entered 03/24/20 19:31:28        Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF TEXAS


In re:

                                                                             Chapter 7
DWAYNE PAUL BRIDGES AND
DANA MICHELLE BRIDGES
                                                              Case No. 19-44181-elm
                  Debtors.
___________________________________/

KAPITUS SERVICING INC.

                Plaintiff,
         v.

DWAYNE PAUL BRIDGES                                           Adv. Pro. No. 20-04009-elm

            Defendant.
___________________________________/

                MOTION FOR ENTRY OF AGREED SCHEDULING ORDER

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

         Kapitus Servicing Inc. (the “Plaintiff”) in the above-captioned adversary proceeding, files

this Motion for Entry of Agreed Scheduling Order (the “Motion”). In support of the Motion, the

Plaintiff respectfully states the following:

                                      RELIEF REQUESTED

         1.     Due to impacts and concerns related to coronavirus and COVID-19, the parties

hereto seek to abate this proceeding for sixty days. In connection with the foregoing, the parties

hereto request entry of Stipulation and Agreed Scheduling Order attached hereto (the “Proposed

Order”) and seek to have the docket call rescheduled for September 1, 2020 at 1:30 p.m. (CT).

         2.     Mr. Behrooz P. Vida, counsel for the Defendant in this adversary proceeding, has

agreed to the Proposed Order.
 Case 20-04009-elm Doc 7 Filed 03/24/20              Entered 03/24/20 19:31:28        Page 2 of 2




                                         CONCLUSION

       Plaintiff respectfully requests that this Court enter an order substantially in the form of the

Proposed Order attached hereto.


Dated: March 24, 2020                                 Respectfully submitted,

                                                      DIAMOND McCARTHY LLP

                                                      /s/ Charles M. Rubio
                                                      Charles M. Rubio
                                                      TBA No. 24083768
                                                      crubio@diamondmccarthy.com
                                                      909 Fannin, Suite 3700
                                                      Houston, TX 77010
                                                      (713) 333-5100
                                                      crubio@diamondmccarthy.com

                                                      Counsel to Plaintiff




                                     Certificate of Conference

             Undersigned counsel conferred with Mr. Behrooz P. Vida., regarding the
Proposed Order by email from March 19, 2020 to March 24, 2020. Mr. Vida has agreed to the
Proposed Order. This Motion is unopposed.

                                                      /s/ Charles M. Rubio




                                                 2
